Citation Nr: 1106979	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic neck 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February to May 1988 and from 
November 1990 to May 1991, including in the Southwest Asia 
theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  An RO hearing was held in January 2008 and a copy of the 
hearing transcript has been added to the record.  Although the 
Veteran initially requested a Board hearing when he perfected a 
timely appeal in October 2007, he subsequently withdrew his Board 
hearing request in October 2010.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's complaints of 
foot pain have been attributed to a known clinical diagnosis of 
plantar fasciitis which is not related to active service, to 
include as due to an undiagnosed illness.

2.  The competent evidence shows that the Veteran's chronic neck 
disability has been attributed to a known clinical diagnosis of 
neck strain which is not related to active service, to include as 
due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Plantar fasciitis was not incurred in or aggravated by active 
service, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317, 
3.655 (2010).

2.  A chronic neck disability was not incurred in or aggravated 
by active service, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317, 
3.655 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in February and August 2006, VA notified the 
appellant of the information and evidence needed to substantiate 
and complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters informed 
the appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for plantar fasciitis or 
for a chronic neck disability, each to include as due to an 
undiagnosed illness,.  Because the Veteran was fully informed of 
the evidence needed to substantiate his claims, any failure of 
the RO to notify the Veteran under the VCAA cannot be considered 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the August 2006 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the February and August 2006 VCAA notice 
letters were issued prior to the currently appealed rating 
decision in February 2007; thus, this notice was timely.  Because 
the appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; the Veteran has not contended otherwise.  The 
Veteran also does not contend, and the evidence does not show, 
that he is in receipt of Social Security Administration (SSA) 
disability benefits such that a remand to obtain his SSA records 
is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  The Board notes in this regard 
that the Veteran failed to report for his most recent VA 
examinations scheduled for April 2010.  Neither the Veteran nor 
his service representative has presented any good cause as to why 
he failed to report for these examinations.  The Court has held 
that "[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be 
prepared to meet his obligations by cooperating with VA efforts 
to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Because the Veteran failed to 
report for VA examinations in April 2010, and because he has not 
presented good cause for his failure to report for these 
examinations, his claims will be rated on the evidence of record.  
See 38 C.F.R. § 3.655(b) (2010).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that plantar fasciitis or a chronic 
neck disability may be associated with service.  The Veteran is 
not competent to testify as to etiology of either of these 
disabilities as they require medical expertise to diagnose.  
Thus, the Board finds that an additional examination is not 
required even under the low threshold of McLendon.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred plantar fasciitis and a 
chronic neck disability during active service.  He also contends 
that his complaints of foot pain (subsequently attributed to a 
known clinical diagnosis of plantar fasciitis) and a chronic neck 
disability are, in fact, due to an undiagnosed illness incurred 
during active service in the southwest Asia theater of operations 
in the Persian Gulf War.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability which 
cannot be attributed to any known clinical diagnosis, but which 
instead results from an undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1) (2010).  A "Persian Gulf Veteran" is one who served 
in the Southwest Asia theater of operations during the Persian 
Gulf War.  Id.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was amended.  
38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and involved an expanded definition of "qualifying 
chronic disability" to include: (a) an undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term 
"medically unexplained chronic multisymptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf Veterans due to "undiagnosed illness" 
and may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-
98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 
3.317 for disability which cannot, based on the facts of the 
particular Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by the 
Veteran could conceivably be attributed to a known clinical 
diagnosis under other circumstances not presented in the 
particular Veteran's case does not preclude compensation under § 
3.317.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for plantar fasciitis, 
to include as due to an undiagnosed illness.  The Veteran has 
contended that he incurred plantar fasciitis (which he 
characterized as foot pain) as a result of an undiagnosed illness 
experienced while he served in the southwest Asia theater of 
operations during the Persian Gulf War.  The Veteran's service 
personnel records (in this case, his DD Form 214) confirm that he 
was deployed in support of Operation Desert Storm in southwest 
Asia from January to May 1991.  The Board finds that, based on 
the Veteran's service, he meets the definition of a Persian Gulf 
Veteran and 38 C.F.R. § 3.317 is applicable.  See 38 C.F.R. 
§ 3.317(a)(1) (2010).  The competent evidence indicates, however, 
that the Veteran's complaints of foot pain have been attributed 
to a known clinical diagnosis of plantar fasciitis which is not 
related to active service.  The Veteran's service treatment 
records show that, on enlistment physical examination in November 
1987, clinical evaluation was normal except for mild asymptomatic 
pes planus.  The Veteran denied any relevant medical history.  He 
was not treated for any complaints of foot pain or plantar 
fasciitis at any time during either period of active service.  At 
his separation physical examination in May 1991 at the end of his 
second and final period of active service, clinical evaluation 
was normal.  It was noted that the Veteran was an essentially 
healthy male.  He denied any relevant medical history as well.

The Veteran's post-service medical records show that, although he 
currently experiences disability due to plantar fasciitis, it is 
not related to active service or any incident of such service, to 
include as due to an undiagnosed illness.  For example, on VA 
examination in October 2006, the Veteran's complaints included 
bilateral foot pain.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  It was 
noted that the Veteran had been diagnosed as having plantar 
fasciitis in the past and had seen a podiatrist for treatment 
with shots and non-steroidal agents.  He wore special inserts but 
not special shoes.  His plantar fasciitis did not interfere with 
his current employment as a federal air marshal.  There was no 
additional limitation of motion with flare-ups of foot pain.  He 
also did not experience any interference with his activities of 
daily living due to his plantar fasciitis except when walking for 
long periods of time.  Physical examination showed normal feet, 
weight-bearing, standing, and walking, and no pain on 
manipulation or applying the DeLuca factors.  The diagnoses 
included plantar fasciitis which was not related to an 
undiagnosed illness or to the Veteran's active service in the 
Gulf War.

The competent evidence demonstrates instead that the Veteran's 
plantar fasciitis is not related to active service or any 
incident of service, to include as due to an undiagnosed illness.  
The evidence shows that the Veteran's plantar fasciitis is not 
due to an undiagnosed illness because his complaints of foot pain 
have been attributed to a known clinical diagnosis of plantar 
fasciitis.  The VA examiner in October 2006 determined that, 
based on a review of the claims file and a comprehensive 
examination of the Veteran, the Veteran's plantar fasciitis was 
not due to active service, to include as due to an undiagnosed 
illness.  The Veteran has not identified or submitted any 
competent evidence, to include a medical nexus, which relates his 
plantar fasciitis to active service or any incident of such 
service, to include as due to an undiagnosed illness.  Thus, the 
Board finds that service connection for plantar fasciitis is not 
warranted, to include as due to an undiagnosed illness.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a chronic 
neck disability, to include as due to an undiagnosed illness.  
The Board has acknowledged that the Veteran is a Persian Gulf War 
Veteran and 38 C.F.R. § 3.317 is applicable.  Id.  Despite the 
Veteran's assertions to the contrary, his service treatment 
records are completely silent for any complaints of or treatment 
for a chronic neck disability, including before and after his 
deployment to the southwest Asia theater of operations during the 
Persian Gulf War.  The competent evidence indicates that the 
Veteran's complaints of neck pain have been attributed to a known 
clinical diagnosis of neck strain which is not related to active 
service.  The Veteran was seen by a private chiropractor for 
repeated outpatient chiropractic manipulation for complaints of 
neck pain between December 2002 and December 2006.  He did not 
report any relevant in-service medical history of neck problems, 
including as due to an undiagnosed illness, to his private 
treating chiropractor and this physician offered no medical nexus 
opinion relating the Veteran's chronic neck pain to active 
service or any incident of service, to include as due to an 
undiagnosed illness.  

On VA examination in October 2006, the Veteran's complaints 
included neck pain.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran reported experiencing constant neck pain every day since 
1998 or 1999.  He was in a motor vehicle accident 2 years earlier 
while in Hawaii and tore a muscle in his neck.  He described his 
neck pain as a sharp pain especially to the left side of the 
cervical spine which radiated to both shoulders.  He also 
reported experiencing occasional muscle spasms.  He reported 
further that his neck occasionally bothered him if he sat long 
periods of time on airplanes in one position for his job as a 
federal air marshal.  He denied any incapacitating episodes or 
any interference with his activities of daily living unless he 
sat for too long.  Physical examination of the neck showed no 
bruits or nodes, a normal appearance, forward flexion to 
35 degrees with pain to the left of the musculature at 
35 degrees, extension to 35 degrees with pain to the left of 
musculature at 35 degrees, left and right lateral flexion to 
35 degrees with pain at 35 degrees, left and right lateral 
rotation to 70 degrees with pain at 70 degrees, normal strength, 
no muscle atrophy or spasm, and no DeLuca factors present on 
active range of motion testing.  The VA examiner opined that the 
Veteran's neck strain was not related to active service, to 
include as due to an undiagnosed illness.  The diagnoses included 
neck strain, worse after motor vehicle accident.

On VA examination in May 2008, the Veteran's complaints included 
neck aches every day although not constant.  He reported seeing a 
chiropractor once a week for manipulations which helped a lot.  
The Veteran's motor vehicle accident was noted.  Physical 
examination showed a neck without bruits or nodes and no evidence 
of trigger points except on the left lateral neck.  There was a 
normal range of motion in the neck with pain but no additional 
limitation of motion due to the DeLuca factors.  

The Board acknowledges the Veteran's continuing complaints of 
neck pain which he attributes to a chronic neck disability 
incurred, in his view, as a result of an undiagnosed illness 
experienced while serving in the southwest Asia theater of 
operations during the Persian Gulf War.  The competent evidence 
demonstrates, however, that the Veteran's chronic neck disability 
is not related to active service or any incident of service, to 
include as due to an undiagnosed illness.  The evidence shows 
that the Veteran's chronic neck disability is not due to an 
undiagnosed illness because his complaints of neck pain have been 
attributed to a known clinical diagnosis of neck strain.  The VA 
examiner in October 2006 determined that, based on a review of 
the claims file and a comprehensive examination of the Veteran, 
the Veteran's neck strain was not due to active service, to 
include as due to an undiagnosed illness.  This examiner 
concluded instead that the Veteran's neck strain had worsened 
following a post-service motor vehicle accident in which the 
Veteran reported that he had torn a muscle in his neck.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which relates his chronic neck 
disability to active service or any incident of such service, to 
include as due to an undiagnosed illness.  Thus, the Board finds 
that service connection for a chronic neck disability is not 
warranted, to include as due to an undiagnosed illness.

The Board finally notes that the Veteran was scheduled for VA 
examination in April 2010 to address the contended causal 
relationship between his claimed disabilities of the feet and 
neck and active service, to include as due to an undiagnosed 
illness.  As discussed above, the Veteran failed to report for 
these examinations and neither he nor his service representative 
have presented any good cause for his failure to report.  The 
Board also notes that evidence which might have been obtained 
from these examinations could not be obtained.  The Veteran was 
advised of his failure to report for VA examinations by 
correspondence from the RO after he failed to report.  He and his 
service representative also were advised by a Supplemental 
Statement of the Case (SSOC) issued in October 2010 of the 
consequences of his failure to report for VA examination, to 
include the possible denial of his claims.  His claims were rated 
based on the evidence of record, pursuant to 38 C.F.R. 
§ 3.655(b).  See 38 C.F.R. § 3.655(b) (2010).  The Board notes 
again that the Court has held that "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood, 1 Vet. App. at 193.  The Veteran 
must be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See Olson, 
3 Vet. App. at 480.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of plantar fasciitis and a chronic neck 
disability have been continuous since service.  He asserts that 
he continued to experience a painful neck and feet after he was 
discharged from service.  In this case, after a review of all the 
lay and medical evidence, the Board finds that the weight of the 
evidence demonstrates that the Veteran did not experience 
continuous symptoms of plantar fasciitis and a chronic neck 
disability after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of plantar fasciitis and a chronic neck 
disability since active service is inconsistent with the other 
lay and medical evidence of record.  Indeed, while he now asserts 
that his disorders began in service, in the more contemporaneous 
medical history he gave at the service separation examination, he 
denied any history or complaints of symptoms of feet or neck 
pain.  Specifically, the service separation examination report 
reflects that the Veteran was examined and his neck and feet were 
found to be clinically normal.  His in-service history of 
symptoms at the time of service separation is more 
contemporaneous to service so it is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to a chronic neck pain for more than a decade 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1991) and initial 
reported symptoms related to a chronic neck disability in 
approximately 2002 (an 11-year gap).  There also was a multi-year 
gap between the Veteran's service discharge in 1991 and initial 
reported symptoms related to plantar fasciitis in 2006 (a 15-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(finding lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board notes that, when the Veteran sought treatment for a 
chronic neck disability with his private treating chiropractor 
and received frequent outpatient chiropractic manipulations 
between 2002 and 2006, he did not report, and the chiropractor 
did not indicate, any complaints related to his feet.  Such 
histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker, 
10 Vet. App. at 67 (holding that lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Veteran also did not claim that symptoms of his plantar 
fasciitis and chronic neck disability began in (or soon after) 
service until he filed his current VA disability compensation 
claims.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous more 
contemporaneous in-service histories and his previous statements 
made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 
(1999) (finding that, although Board must take into consideration 
the Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).  These 
inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.


ORDER

Entitlement to service connection for plantar fasciitis, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a chronic neck disability, 
to include as due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


